Citation Nr: 0404133	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected headaches.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected hypertensive cardiovascular disease.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right heel bone spur.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service from December 1978 to April 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Philadelphia Regional Office (RO), which assigned a 50 
percent evaluation for the service-connected headaches, a 30 
percent evaluation for the service-connected hypertensive 
cardiovascular disease, and a 20 percent evaluation for the 
service-connected right heel bone spur.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be notified by VA if further action is required on his part.  



REMAND

The procedural history of this case is rather complex.  
However, the Board remanded these matters for further 
development of the evidence in February 1996.  Subsequently, 
the RO undertook the requisite action and issued several 
rating decisions and Supplemental Statements of the Case.  
The case, however, was never returned to the Board for the 
purpose of appellate review.  

In November 2001, the veteran indicated that he desired 
increased ratings for the disabilities in question.  The RO 
treated the veteran's request as a new claim and issued a 
rating decision in June 2002.  

The veteran appealed that decision pursuant to normal 
procedures.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  
The Board, however, is concerned because in April 1999, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
at the RO.  Such a hearing has never been scheduled, and the 
RO must ascertain whether the veteran still desires a 
hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:  

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should ask the veteran whether 
he would like to appear for a hearing 
before a VLJ at the RO.  If so, the RO 
should undertake to schedule the hearing 
in timely fashion.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, in light of the 
development requested herein, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal since 1996.  An 
appropriate period of time should be 
allowed for response thereto.  

Finally, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




